UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

No. 18-cr-363 (RJS) if

Why I< yo WAT
Pa } /
if “
{DOCUMENT
i

 

UNITED STATES OF AMERICA

VERSUS

WILFREDO SEPULVEDA,

Defendant.

OPINION AND ORDER
November 5, 2019

RICHARD J. SULLIVAN, Circuit Judge:

On February 21, 2019, a grand jury
returned a five-count superseding (“S3”)
indictment charging Defendant Wilfredo
Sepulveda with the following offenses: (1)
Hobbs Act robbery, in violation of 18
ULS.C. §§ 2, 1951; (2) narcotics (fentanyl)
possession with intent to distribute, in
violation of 21 U.S.C. §§ 812, 841(a)(1) and
(b)(1)(A), and 18 U.S.C. § 2; (3) narcotics
(heroin) possession with intent to distribute,
in violation of 21 U.S.C. §§ 812, 841(a)(1)
and (b)(1)(A), and 18 U.S.C. § 2; (4) use
and brandishing of a firearm in connection
with the offenses charged in Counts One
through Three, in violation of 18 U.S.C.
§§ 2, 924(c)(1)(A)(i)-(i1); and (5) possession
of a firearm after having previously been
convicted of a felony, in violation of 18
U.S.C. §§ 2, 922(g)(1). (Doc. No. 48.) On
March 25, 2019, the case proceeded to trial
before ajury. (Doc. No. 78.)

On March 26, 2019, the government
submitted a revised trial indictment
containing the same charges set forth in the
S3 indictment, except that it lowered the
threshold quantity of fentanyl in Count Two
from 450 grams to 40 grams pursuant to 21
ULS.C. § 841(b)(1)(B). On March 29, 2019,
the jury returned a verdict of guilty on
Counts One, Two, Three, and Five of the
trial indictment, and acquitted Defendant on
Count Four. (Doc. No. 77, Court Ex. 10.)

Now before the Court are (1)
Defendant’s April 12, 2019 renewed motion
for a judgment of acquittal pursuant to
Federal Rule of Criminal Procedure 29 on
the counts of conviction, or, in the
alternative, for a new trial on those counts
pursuant to Rule 33 (Doc. No. 86); and (2)
Defendant’s August 5, 2019 motion to set
aside his conviction on Count Five in light
of the Supreme Court’s June 21, 2019

1/5/19
decision in Rehaif v. United States, 139 S.
Ct. 2191 (2019) (Doc. No. 97). For the
reasons set forth below, Defendant’s April
12, 2019 motion is DENIED, and
Defendant’s August 5, 2019 motion is
GRANTED as to his request for a new trial
on Count Five, and DENIED in all other
respects.

I. BACKGROUND
A. Facts!

In April 2018, Defendant was $8,000 in
debt to Sergio Polanco, a narcotics supplier
from whom he had procured wholesale
quantities of heroin three times in the
preceding months. (Tr. 195:14—204:5.)
Rather than pay Polanco back, Defendant
decided to rob him. (Tr. 320:2—5.)

In preparation for the robbery,
Defendant offered to pay his friend’s sister,
Solenny Abreu, $120 to sit on the stairs
outside Polanco’s apartment door until he
left. (Tr. 308:17-309:14.) Abreu went to
Polanco’s apartment, but after waiting on
the stairs for approximately forty-five
minutes, she had to leave before Polanco
came out. (Tr. 309:15-318:21.) Defendant
met up with Abreu at a nearby McDonald’s
and paid her $80 for the effort. (Tr. 318:14—
15.) A few days later, Defendant asked

 

' The following facts are drawn from the Trial
Transcript (“Tr.”) (Doc. Nos. 78, 80, 82, 84, 94) and
trial exhibits. For the purposes of this Opinion and
Order, all facts underlying the counts of conviction
are construed in the light most favorable to the
government, see, e.g., United States v. Gabinskaya,
829 F.3d 127, 130 (2d Cir. 2016), including facts
bearing on Defendant’s possession of a firearm,
which are relevant to Defendant’s conviction on
Count Five notwithstanding his acquittal on Count
Four, see United States v. Acosta, 17 F.3d 538, 545
(2d Cir. 1994) (“The review of the legal sufficiency
of the evidence with respect to one count should be
independent of the jury’s determination that the
evidence on another count was insufficient to meet
the government’s burden of persuasion.”’).

Abreu to return with him to Polanco’s
apartment in order to rob it. (Tr. 319:5—
323:1.) This time, Abreu declined the
request. (Tr. 322:15-17.)

Nevertheless, soon thereafter, Defendant
went forward with the robbery. On May 14,
2018, Defendant called Polanco for the
stated purpose of setting up a meeting at
Defendant’s apartment to settle part of his
$8,000 debt. (Tr. 204:9-205:15.) When
Polanco arrived at Defendant’s apartment,
however, Defendant was nowhere to be
found. (Tr. 204:22—206:4.) Instead, when
Polanco left his apartment for the scheduled
meeting, Defendant, disguised in a woman’s
dress and wig, went to Polanco’s apartment.
(Tr. 122:8-125:11, 426:11—12.) Armed with
a knife and gun, Defendant gained access to
the apartment (Tr. 148:16-23, 153:8—9,
155:8-9), where he encountered Polanco’s
mother-in-law, Ana Paulino, who was the
only person home at the time (Tr. 148:11—
14). Defendant brandished the weapons and
forced Paulino to stay in her bedroom while
he scoured the apartment in search of
Polanco’s drug stash. (Tr. 148:21-23,
149:6-150:20,  155:8-9.) Defendant
eventually found the stash, consisting of
1.38 kilograms of heroin, 266 grams of
fentanyl, and $13,000 in cash. (Tr. 92:18-
20, 102:7-109:3, 209:16—21.)

Meanwhile, as Defendant was searching
for the stash, a downstairs neighbor, Amaury
Toro, heard “[a] lot of banging upstairs .. .
like some demolition work was going on.”
(Tr. 420:21-24.) Toro knew Paulino’s
grandson, Amaury Payano, from the
neighborhood, and called him to see whether
work was being done on his grandmother’s
apartment. (Tr. 412:12-413:14, 422:6—
423:16.) Payano said he would call Polanco
to find out. (Tr. 423:18-19.) While Payano
waited to hear back from Polanco, Toro
went upstairs to check on the apartment.
(Tr. 423:20-25.) Toro was able to look
through the peephole from the hallway, at
which point Defendant came to the door and
told him that Polanco was not home. (Tr.
423:23-424:17.) Toro then returned to his
apartment downstairs, only to receive a call
from Payano asking him to go back up to
check on the apartment where his
grandmother and Polanco lived. (Tr. 425:7—
20.)

Toro thereupon left his apartment a
second time, but immediately came upon
Defendant leaving Polanco’s apartment, still
in disguise. (Tr. 425:22-426:20.)
Defendant dropped his knife as he walked
down the stairwell in front of Toro, who
continued to follow him into the lobby of the
apartment building and out into the street.
(Tr. 428:20-430:3.) Toro then chased
Defendant around the block, eventually
catching up to him and tripping him. (Tr.
439:21-440:3.) Defendant brandished his
gun and cocked it, but at that moment Toro
managed to wrest the gun away from him.
(Tr. 443:6-444:18.) A fight ensued;
ultimately, Toro tackled Defendant and
prevented him from escaping while
bystanders called the police. (Tr. 444:21-—
447:23.) When the police arrived at the
scene, they arrested Defendant and
recovered a bag containing drugs and cash,
as well as a dress, a wig, a knife, a gun, and
Defendant’s iPhone. (Tr. 61:3-21, 92:13-
20, 106:16—109:4.)

B. Procedural History

Defendant made a Rule 29(a) motion
after the close of the government’s case.
(Tr. 651:24-25.) The Court heard brief
arguments from Defendant and denied the
motion. (Tr. 651:25-652:16.) Defendant
then completed the examination of his sole
witness (a paralegal called as a summary
witness), after which the parties presented
their closing arguments and the Court
charged the jury. (Tr. 656:3—801:20.) After

approximately five hours of deliberation, the
jury returned guilty verdicts on Counts One
through Three and Five, and a verdict of not
guilty on Count Four. (Tr. 803:6, 819:8-9;
Doc. No. 77, Court Ex. 10.) Defendant
timely filed a renewed motion for a
judgment of acquittal pursuant to Rule 29(c)
and, in the alternative, a motion for a new
trial pursuant to Rule 33, on April 12, 2019
(Doc. No. 86 (“Mem.”)); the government
filed its opposition on May 13, 2019 (Doc.
No. 87 (“Opp’n”)). On August 5, 2019,
Defendant filed a second post-trial motion,
arguing that his conviction on Count Five
should be set aside in light of the Supreme
Court’s decision in Rehaif. (Doc. No. 97.)
The government filed a response on August
9, 2019 (Doc. No. 99), and Defendant filed a
reply on August 12, 2019 (Doc. No. 100).

IJ. LEGAL STANDARD

Rule 29(c)(2) provides that “[i]f the jury
has returned a guilty verdict, the court may
set aside the verdict and enter an acquittal.”
Fed. R. Crim. P. 29(c)(2). In particular, the
Court may grant an acquittal under Rule
29(c)(2) where the evidence at trial was
legally insufficient to sustain a conviction.
See United States v. Irving, 452 F.3d 110,
117 (@d Cir. 2006). Nevertheless, “[a]
defendant challenging a conviction based on
insufficient evidence bears a heavy burden.”
United States vy. Aina-Marshall, 336 F.3d
167, 171 (2d Cir. 2003). “[T]he relevant
question is whether, after viewing the
evidence in the light most favorable to the
prosecution, any rational trier of fact could
have found the essential elements of the
crime beyond a reasonable doubt.” Jackson
v. Virginia, 443 U.S. 307, 319 (1979). In
this analysis, a court does not assess witness
credibility, resolve inconsistent testimony
against the verdict, or otherwise weigh the
significance of the evidence. See United
States v. Autuori, 212 F.3d 105, 114 (2d Cir.
2000). Further, a court is to apply this test
to “the totality of the government’s case and
not to each element, as each fact may gain
color from others.” United States v.
Guadagna, 183 F.3d 122, 130 (2d Cir.
1999). “[T]he court may enter a judgment
of acquittal only if the evidence that the
defendant committed the crime alleged is
‘nonexistent or so meager that no reasonable
jury could find guilt beyond a reasonable
doubt.’” Jd. (quoting United States v. White,
673 F.2d 299, 301 (10th Cir. 1982)).

Pursuant to Rule 33, the court may, upon
the defendant’s motion, “vacate any
judgment and grant a new trial if the interest
of justice so requires.” Fed. R. Crim. P.
33(a). “The defendant bears the burden of
proving that he is entitled to a new trial
under Rule 33.” United States v. McCourty,
562 F.3d 458, 475 (2d Cir. 2009). “The
ultimate test on a Rule 33 motion is whether
letting a guilty verdict stand would be a
manifest injustice. The trial court must be
satisfied that competent, satisfactory and
sufficient evidence in the record supports the
jury verdict.” United States y. Ferguson,
246 F.3d 129, 134 (2d Cir. 2001) (internal
quotation marks and citations omitted). To
grant a Rule 33 motion, “[t]here must be a
real concern that an innocent person may
have been convicted.” United States vy.
Sanchez, 969 F.2d 1409, 1414 (2d Cir.
1992).

Ill. DISCUSSION

A. First Motion Pursuant to Rule 29(c)
(April 12, 2019)

Defendant’s April 12, 2019 motion first
renews his Rule 29 motion, arguing in
conclusory fashion that “the government
failed to introduce sufficient evidence to
prove each and every element of the charged
offenses beyond a _ reasonable doubt.”
(Mem. at 1.) This general argument mirrors
defense counsel’s argument at the close of
the government’s case. When asked then if

there were “any specific elements that. . .
have not been met,” counsel did not identify
any. (Tr. 652:6-11.) Thus, Defendant has
presented no argument — and the Court finds
no basis — for revisiting the Court’s previous
denial of the Rule 29 motion.

In fact, the evidence at trial amply
supports Defendant’s convictions on Counts
One, Two, and Three. With respect to the
Hobbs Act robbery conviction, among other
evidence, two eyewitnesses testified that
Defendant knowingly and unlawfully robbed
Polanco’s apartment of cash and drugs
(which moved in interstate commerce) by
means of actual or threatened force. In
addition, video evidence taken immediately
before the robbery showed Defendant
donning a wig and dress and possessing a
knife (GX 203; Tr. 122:24—123:12, 127:13-
20), consistent with what the eyewitnesses
observed (Tr. 148:20-22, 426:11-15,
428:20-429:1). A separate video taken
moments after the robbery further revealed
Defendant — in a dress and wig — fleeing
from Polanco’s apartment with Toro in hot
pursuit. (GX 207A; Tr. 440:20-441:2.) As
for the narcotics convictions, there was
equally strong evidence that Defendant
knowingly possessed with the intent to
distribute forty grams or more of fentanyl,
and one kilogram or more of heroin, since
those were among the items stolen from the
apartment and recovered from Defendant at
the time of his arrest. (See, e.g., Tr. 92:13-
20, 107:2-109:4, 209:16-21.) The Court
therefore concludes that a reasonable jury
could find from the evidence presented at
trial that each of the elements of the offenses
charged in Counts One, Two, and Three
were established beyond a reasonable doubt.

With respect to Count Five, there was
also ample evidence — including the parties’
stipulation (GX 1001; 577:19-578:25),
Paulino’s testimony, Toro’s testimony, and
the testimony of the DNA expert (Tr.
504:23-505:5, 505:14—23) — that Defendant
possessed a firearm that moved in interstate
commerce after having previously been
convicted of a felony. That evidence was
clearly sufficient to establish the elements of
Count Five as they existed at the time of the
trial and April 12, 2019 motion — both of
which predated the Supreme Court’s June
21, 2019 decision in Rehaif’ Thus,
Defendant’s first motion for a judgment of
acquittal is DENIED; the Court will address
Defendant’s second motion for a judgment
of acquittal, which is based on Rehaif,
below. See infra at pp. 11-13.

B. First Motion Pursuant to Rule 33 (April
12, 2019)

Defendant’s April 12, 2019 motion
alternatively argues that he is entitled to a
new trial under Rule 33 because (1) the
Court’s rulings on his motion to suppress,
motions in limine, objections at trial, and
jury instruction requests (all of which
Defendant renews) “deprived [him] of a fair
trial and undermined the reliability of the
jury’s verdict;’ (2) the weight of the
evidence did not support the jury’s verdict;
and (3) a new trial is required in the interest
of justice. (Mem. at 1-2.) To the extent that
this argument is based on conclusory
assertions or generally incorporates previous
arguments without elaboration, the Court
again finds no basis to revisit its prior
rulings or to otherwise order a new trial.

Nevertheless, | Defendant’s motion
asserts several specific errors, including: (1)
the admission of evidence extracted from
Defendant’s iPhone; (2) the preclusion of
impeachment evidence relating to two of the
government’s witnesses; (3) the Court’s
failure to instruct the jury that it could not
consider narcotics intended solely for
personal use as part of its drug-quantity
determination; and (4) the admission of
evidence relating to Defendant’s possession

of a different firearm than the one charged in
Counts Four and Five. (Mem. at 2-3.) The
Court will address each of these arguments
in turn.

1. Admission of Evidence Extracted from
Defendant’s iPhone

Repeating arguments advanced in his
September 10, 2018 motion to suppress
(Doc. No. 14), Defendant contends that
“t]he search of the iPhone, the subsequent
full extraction, and the search of that
extraction were unsupported by probable
cause, executed pursuant to a warrant that
lacked particularity and was overbroad, and
exceeded the terms even of that warrant”
(Mem. at 2). Defendant has not set forth
any new argument or otherwise explained
why the Court should revisit its previous
decision to deny his motion to suppress.

The Court has already ruled that the
search of Defendant’s iPhone, conducted
pursuant to a June 4, 2018 search warrant
signed by Judge Lehrburger (Doc. No. 14
Ex. B), was supported by probable cause
(Doc. No. 39 at 27-28). As set forth in
Special Agent Tyler Myceli’s affidavit in
support of the warrant application, video
surveillance showed Defendant using an
iPhone during the robbery charged in this
case as well as during a similar home
invasion robbery committed two months
earlier. (Doc. No. 14 Ex. A 4¥ 7-11.)
Although it is true that the Myceli affidavit
relied in part on Defendant’s apparent use of
the iPhone as a mirror or reverse-camera
during the charged robbery, Defendant’s use
of the iPhone during the charged robbery, in
combination with his use of the iPhone
during the similar February 2018 robbery,
provided a sufficient basis from which Judge
Lehrburger could find that the iPhone was
likely to contain relevant evidence of
criminal activity. See United States v.
Wagner, 989 F.2d 69, 72 (2d Cir. 1993)
(recognizing that “[flacts of past criminal
activity” set forth in an affidavit can
establish probable cause if there “is reason
to believe that the cited activity was
probably not a one-time occurrence”); see
also Stansbury v. Wertman, 721 F.3d 84, 94
(2d Cir. 2013) (considering a “previous
arrest for a similar crime” as relevant
evidence to support probable cause for an
arrest).

For the reasons stated in the Court’s
March 4, 2019 Order, the Court also
concludes that the officers acted reasonably
and in good faith in conducting a full
extraction of Defendant’s iPhone for the
purpose of subsequently searching its
contents. (See Doc. No. 55 at 10-11.) See
United States v. Alston, No. 15-cr-435 (CM),
2016 WL 2609521, at *6 (S.D.N.Y. Apr. 29,
2016) (“[C]ourts have routinely upheld the
seizure and copying of hard drives and other
storage devices in order to effectuate a
proper search for the categories of
documents or files listed in a warrant.”
(internal quotation marks  omitted)),
Likewise, the Court finds that the officers
acted properly, reasonably, and in good faith
when searching the extracted iPhone
pursuant to Judge Lehrburger’s warrant.
(See Doc. No. 55 at 7-9, 11-12.)

Finally, even assuming that evidence
from Defendant’s iPhone should have been
suppressed, Defendant has not explained
how the erroneous admission of such
evidence rose to the level of undermining
the reliability of the jury’s verdict. Given
the totality of the evidence presented at trial
— which included video — surveillance
evidence, physical evidence, inculpatory
testimony from multiple witnesses and, with
respect to Count Five, DNA _ expert
testimony — any error did not result in a
manifest injustice warranting a new trial.

2. Preclusion of Impeachment Evidence

Defendant also challenges the Court’s
rulings that prevented defense counsel from
impeaching two of the government’s
witnesses. (Mem. at 2.) First, Defendant
argues that the Court erred in precluding a
confidential informant identified as
“Boogie” from testifying at trial for the
purpose of impeaching Sergio Polanco as to
his suspicions regarding who robbed him.
(id.) Second, Defendant argues that the
Court erred in excluding impeachment
evidence in the form of Amaury Toro’s
statements to police (a) implying that he
knew the meaning of the word “ransacking,”
and (b) that he saw Defendant’s face
through the peephole of Polanco’s apartment
door. (/d) The Court will address
Defendant’s arguments with respect to each
ruling in turn.

a. Confidential Informant Testimony

With respect to the confidential
informant identified as Boogie, Defendant
sought to call Boogie as a witness to
contradict Polanco’s testimony that he did
not “know who Boogie is,” and that he
never told Boogie that he suspected his
nephew, Amaury Payano, was involved in
the robbery. (Tr. 236:10—-15, 282:20-
284:18, 293:25-294:2: see also Defendant’s
March 26, 2019 Sealed Letter.) Defendant
argues that wiretap line sheets and a law
enforcement agent’s notes of a proffer
session with Boogie, which were disclosed
by the government pursuant to 18 U.S.C.
§ 3500, show (1) that Polanco had a closer
relationship with Boogie than Polanco let
on, and (2) that Polanco told Boogie that he
believed Payano committed the robbery.
(Defendant’s March 26, 2019 Sealed Letter
at 1-2, 4-5; id Ex. C at 1 (proffer notes)
(“Robbers = nephew, family member, they
were caught.”) After hearing argument from
the parties (Tr. 292:4-294:16, 517:21-—
528:23), the Court precluded testimony from
Boogie on these subjects, which the Court
deemed to be impermissible extrinsic
evidence on a collateral matter (Tr. 528:18—
20). See United States v. Purdy, 144 F.3d
241, 245-46 (2d Cir. 1998) (“Extrinsic
evidence offered for impeachment on a
collateral issue is properly excluded.”).

The Court finds no basis to reconsider its
conclusion that Boogie’s testimony would
not have impeached Polanco with respect to
a central issue in the case. At most,
Boogie’s testimony would have impeached
Polanco on the collateral issues of (1)
whether Polanco and Boogie had a close
relationship, and (2) whether Polanco told
Boogie that he initially suspected Amaury
Payano of being involved in the robbery.
See, e.g., United States v. Dore, No. 12-cr-
45 (RJS), 2013 WL 3965281, at *6
(S.D.N.Y. July 31, 2013). With respect to
the first issue, Defendant offers no
explanation as to why the nature and depth
of his relationship with Boogie was even
relevant, much less central, to his defense.
As to the second issue, the fact remains that
Polanco’s initial suspicions regarding the
identity of the robber were not probative of
the robber’s true identity and therefore did
not constitute admissible evidence. See,
e.g., United States v. Polanco, 510 F. App’x
10, 12 (2d Cir. 2013) (summary order);
United States v. Yost, No. 98-cr-974
(MBM), 2001 WL 536937, at *8 (S.D.N.Y.
May 21, 2001), aff'd sub nom. United States
v. Feyrer, 333 F.3d 110 (2d Cir. 2003). In
any event, Boogie’s testimony would have
been cumulative, since Polanco himself
testified that he initially suspected Payano of
orchestrating the robbery. (Tr. 217:2-11,
244:24-245:9.) Ultimately, it was for the
jury to determine based on the evidence —
not Polanco’s initial suspicions — whether
Defendant committed the robbery. Boogie’s
testimony was not relevant, let alone so

critical that its exclusion warrants a new
trial.

b. Amaury Toro Testimony

Defendant also argues that the Court
improperly precluded the introduction of
extrinsic evidence showing that Amaury
Toro made prior statements that were
allegedly inconsistent with his _ trial
testimony — specifically, his testimony that
(1) he did not know the meaning of the word
“ransacking,” and (2) he could not clearly
see Defendant’s face through the peephole
of Polanco’s apartment door. (Mem. at 2;
Tr. 605:3-607:15, 608:14-24.) With respect
to the first alleged inconsistency, whether
Toro understood the meaning of the word
“ransacking” is a purely collateral issue on
which evidence was properly excluded. See,
e.g., United States v. Ghailani, 761 F. Supp.
2d 114, 124 (S.D.N.Y. 2011).

As for the second issue, Toro testified at
trial that there was a “magnifying kind of
vision when [he] look[ed] through the
[opened] peephole” of Polanco’s apartment
door, and that he could therefore see that
“the place was kind of trashed a little bit.”
(Tr. 423:23-424:1.) Toro further testified
that he could see that “[s]omeone was
coming towards the door,” although his
vision through the peephole was “[a]bout
half and half’ between being “very clear”
and “blurry.” (Tr. 424:5-7.) On cross-
examination, Toro clarified that he could not
see Defendant’s face through the peephole;
rather, he could only see that “someone
[was] in there” and that the person was
“tiptoeing for sure.” (Tr. 468:2-11.)
Defense counsel then asked Toro whether he
had previously told police that he looked
“straight into [Defendant’s| face” through
the peephole of Polanco’s apartment door, to
which Toro responded, “I don’t recall.” (Tr.
468:6-8.)
Defendant argues that Toro’s “claim of a
lack of memory amounted to a denial of
having made the statement” to police.
(Mem. at 2.) But while a district court may,
in its discretion, construe a witness’s stated
failure to recall certain facts as a denial, here
the Court exercised its discretion to exclude
Toro’s prior statement to police officers on
the ground that it was consistent with his
subsequent assertion at trial that he simply
could not recall making it. (Tr. 608:23—24.)
See United States v. Insana, 423 F.2d 1165,
1170 (2d Cir. 1970) (noting that “the trial
court may, in its discretion, exclude . . . prior
[allegedly inconsistent] testimony” where
the witness “in good faith asserts that he
cannot remember”). Moreover, while a
witness’s statement to police officers about
whether he saw the defendant at the crime
scene would ordinarily bear on a central
issue in the case, in this case the centrality of
such evidence was undermined by the fact
that Defendant did not dispute that he was in
Polanco’s apartment — a fact that was
established by video surveillance evidence,
Paulino’s testimony, and Toro’s testimony
concerning his encounter with Defendant
immediately after Defendant left Polanco’s
apartment. (Tr. 40:24-25 (Defense
Opening) (“We are not disputing that this
man [Defendant] ended up in the apartment .
...”).) Finally, any error clearly did not
result in manifest injustice such that a new
trial is warranted, since defense counsel was
given significant leeway during summation
to argue that Toro “obviously lie[d]” about
what he saw when looking through the
peephole. (Tr. 696:15—25.)

3. Jury Instructions on Narcotics Counts

Defendant next argues that a new trial is
warranted because the Court erred in not
specifically instructing the jury that it should
consider, as part of its inquiry into drug
quantity, whether Defendant possessed any

of the drugs in question for personal use.
(Mem. at 2-3.)

Although it is true that “any fractional
quantity of drugs intended for personal use
must be excluded” from the jury’s finding
on drug quantity, United States v. Williams,
247 F.3d 353, 358 (2d Cir. 2001); see also
Alleyne vy. United States, S70 U.S. 99, 103
(2013), Defendant cites no authority for the
proposition that a district court must include
a specific instruction to that effect in every
narcotics trial. Moreover, in declining to
issue Defendant’s requested instruction, the
Court did not thereby leave the jury with the
erroneous impression that a quantity of
drugs intended for personal use should be
counted toward the total quantity of drugs
for purposes of 21 U.S.C. § 841(b)(1). To
the contrary, the Court expressly instructed
the jury that it could only convict Defendant
on Counts Two and Three if it found that
Defendant distributed narcotics or possessed
narcotics with the “intent to distribute”
them. (Tr. 760:25—762:9.) In addition, the
Court instructed the jury, consistent with the
law, that it needed to “determine the
quantity of the controlled substance that was
involved for each count,” i.e., whether
defendant possessed with intent to distribute
40 grams or more of fentanyl, and one
kilogram or more of heroin, in connection
with Counts Two and Three, respectively.
(Tr. 763:14—764:2.) The jury instructions on
drug quantity also expressly referred the jury
to the verdict form (Tr. 764:3—-7), which
explicitly asked whether the jury had found
“that the Defendant distributed, or possessed
with the intent to distribute,” the statutory
threshold drug quantities at issue. (Doc. No.
77 at 10-11, Court Ex. 10 at 1-2 (emphasis
added).) The instructions and verdict form
adequately conveyed that the jury could not
base its drug quantity findings on drugs
intended solely for personal use.
Furthermore, the specific instruction
requested by Defendant was particularly
unwarranted, since there was no evidence in
the record from which the jury could find
that Defendant possessed a material quantity
of drugs for personal use. Cf United States
v. Porter, 205 F.3d 1326, 2000 WL 241343,
at *2 (2d Cir. 2000) (summary order)
(concluding that the district court did not
abuse its discretion in failing to give a
charge on the lesser-included offense of
simple possession since the evidence was
“simply insufficient to sustain it”). As
discussed above, there was overwhelming
evidence that Defendant stole 1.38
kilograms of heroin and 266 grams of
fentanyl — which corresponded to roughly
60,000 individual doses, worth
approximately $600,000. (Tr. 627:23-
628:18.) Thus, even assuming — that
Defendant presented evidence to suggest
that some of the drugs he possessed were
intended for personal use, in order for the
jury to find that the quantities of drugs
involved in Counts Two and Three were
lower than the threshold quantities charged
in the trial indictment (i.e., one kilogram of
heroin, and 40 grams of fentanyl), the jury
would have needed to find that more than
380 grams of heroin and/or 126 grams of
fentanyl were intended solely for personal
use. Because Defendant points to no
evidence suggesting that such large
quantities — or any quantities — were
intended for personal use, he was clearly not
entitled to a “personal use” instruction on
the issue of drug quantity.

4, Admission of Uncharged Firearm
Evidence

Finally, Defendant argues that a new
trial is warranted as to Count Five, charging
defendant with being a felon in possession
of a firearm in violation of 18 U.S.C,
§ 922(g), in light of the allegedly erroneous
admission of a photograph depicting

Defendant in possession of a firearm other
than the one charged in the indictment.
(Mem. at 3.) Although the resolution of this
evidentiary issue is not strictly necessary
given the Court’s determination below that a
new trial on Count Five is warranted in light
of Rehaif, the Court will address the issue
because it could arise again in any retrial.
See United States v. Griffin, 510 F.3d 354,
368 (2d Cir. 2007) (“[W]hen remanding for
a retrial on the merits, we do, of course,
often decide issues that are not strictly
before us when they are likely to arise again
in the course of the retrial.”).

As a general matter, evidence of a
defendant’s uncharged firearms possession
is admissible under Federal Rule of
Evidence 404(b) not to show the defendant’s
propensity to possess firearms, but as
“similar acts” evidence to prove, infer alia,
his access to firearms and thus _ his
“knowledge” or the “absence of [a] mistake
or accident.” Fed. R. Evid. 404(b)(2);
United States v. Brown, 961 F.2d 1039,
1042 (2d Cir. 1992) (per curiam); see also
United States v. Cassell, 292 F.3d 788, 794
(D.C. Cir. 2002) (collecting cases). To be
sure, evidence of uncharged firearms is
irrelevant, and thus inadmissible, if the
defendant takes a position that completely
removes his mental state under § 922(g)
from dispute at trial. See United States v.
Linares, 367 F.3d 941, 946 (D.C. Cir. 2004);
United States v. Colon, 880 F.2d 650, 656
(2d Cir. 1989). But where the uncharged
firearms evidence is relevant and offered for
a proper purpose under Rule 404(b), it is
admissible unless the court finds that its
probative value is substantially outweighed
by the danger of unfair prejudice. See Fed.
R. Evid. 403. Although evidence of
uncharged firearms possession often poses
some risk of prejudice, this risk may be
sufficiently mitigated through a limiting
instruction. See, e.g., Cassell, 292 F.3d at
796 (holding uncharged firearms evidence
admissible under Rule 403 in light of
limiting instruction); United States v. Epps,
No. 11-cr-309, 2016 WL 2907540, at *3
(W.D.N.Y. May 19, 2016), aff'd, 742 F.
App’x 544 (2d Cir. 2018) (same).

Applying these standards, the Court
ruled that a photograph that Defendant took
on his iPhone approximately two weeks
before the robbery, depicting himself with a
firearm in his waistband, was admissible for
the limited purpose of showing Defendant’s
access to firearms. (Doc. No. 73 at 31:5-
14.) That evidence was ultimately relevant
to prove Defendant’s knowledge and the
“absence of mistake or accident,” Fed. R.
Evid. 404(b), since the thrust of the defense
at trial was that Defendant simply happened
to touch the gun, which was actually
possessed by Toro, during their fight (Tr.
699:4-701:02), see, e.g., Brown, 961 F.2d at
1042 (upholding the admission of uncharged
firearms evidence to show the defendant’s
access to firearms where the defendant
contended that the charged firearm could
have belonged to someone else).

Further, to mitigate any risk of unfair
prejudice, the Court issued two limiting
instructions — first, during the trial when
Investigator Alfred Hernandez testified as to
the type of gun depicted in the photograph
and whether it was real, and again during the
final jury charge.” Specifically, the Court

 

@ Defendant also argues that the Court erred in
allowing Hernandez to opine that the gun in the
photograph was a real gun despite his not being
qualified as a gun expert. (Mem. at 3.) The
government, however, properly laid a foundation for
Hernandez’s personal familiarity with firearms by
eliciting testimony that (1) Hernandez had seized
over 100 firearms (including Sig Sauers, the type of
firearm depicted in the photograph) in the course of
criminal investigations; (2) Hernandez had carried a
firearm for over 33 years; and (3) Hernandez had
undertaken firearms courses and training in a
professional capacity. In light of this testimony, the
Court properly allowed Hernandez to testify
regarding the make and model of the firearm in the

10

instructed the jury during Hernandez’s
testimony as follows:

So, folks, you have seen these
photos, which depict the defendant in
possession of a firearm. This
photograph is admitted into evidence
solely for the limited purpose of
showing that the defendant had
knowledge of and access to firearms.
I instruct you that the firearm
depicted in the photograph on the
screen is not the firearm that the
defendant is charged with using,
carrying, and/or possessing in
Counts Four and Five of this
indictment. Therefore, you may not
consider the defendant’s possession
of the firearm depicted in the
photograph as a substitute for proof
that the defendant committed the
crimes charged in Counts Four and
Five or for any purpose other than as
proof of the defendant’s firearms
knowledge and access. Although
you may consider the defendant’s
possession of the firearm depicted in
the photograph for those limited
purposes, you need not do so. You
are not required to. It is up to you to
decide how much weight, if any, to
give to this evidence. Okay? So this
is one of those occasions where
evidence is being admitted for a
limited purpose, and that limited
purpose is to show the defendant’s
knowledge of and access to firearms.
This is not — you can’t convict him
for possessing this gun in the
waistband here.

 

photograph and whether it was real. See, e.g., United
States v. Roberson, 459 F.3d 39, 47 (1st Cir. 2006);
United States v. Larry, 126 F.3d 1077, 1078-79 (8th
Cir. 1997).
(Tr. 620:18-621:14.) During the post-
summation jury charge, the Court again
instructed the jury:

You have seen a photograph of the
defendant in possession of a firearm.
This photograph was admitted into
evidence solely for the limited
purpose of showing that the
defendant had knowledge of and
access to firearms. I instruct you that
the firearm depicted in the
photograph you saw is not the
firearm that the defendant is charged
with using, carrying, and/or
possessing in Counts Four and Five
of the indictment. Therefore, you
may not consider the defendant’s
possession of the firearm depicted in
the photograph as a substitute for
proof that the defendant committed
the crimes charged in Counts Four
and Five or for any other purpose

other than the proof of the
defendant’s firearms knowledge and
access.

(Tr. 786:14-25.) These instructions were
more than sufficient to mitigate any risk of

unfair prejudice associated with the
evidence of Defendant’s prior firearm
possession.

Finally, Defendant argues in conclusory
fashion that the “tension” between the
verdicts on Counts Four and Five suggests
that “the jury likely considered the gun in
the picture as evidence of the § 922(g)
charge, resulting in a variance from the
Superseding Indictment.” (Mem. at 3.)
Significantly, Defendant does of argue that
a new trial is warranted because there was
actually a prejudicial variance or
inconsistent verdict. (d.) Nor could he.
See Harris y. Rivera, 454 U.S. 339, 345
(1981) (“Inconsistency in a verdict is not a
sufficient reason for setting it aside.”);

11

United States v. Salmonese, 352 F.3d 608,
621-22 (2d Cir. 2003) (“A defendant cannot
demonstrate that he has been prejudiced by a
variance where the pleading and the proof
substantially correspond, where the variance
is not of a character that could have misled
the defendant at the trial, and where the
variance is not such as to deprive the
accused of his right to be protected against
another prosecution for the same offense.”
(internal quotation marks and citation
omitted)). The proof of Defendant’s firearm
possession — which included the testimony
of Paulino and Toro and was corroborated
by the contemporaneous 911 calls and the
recovery of the weapon on the sidewalk next
to Defendant (Tr. 83:12—25, 148:20-22,
153:3-9, 441:25-442:19, 560:25-562:6, GX
700 series) — substantially corresponded to
the charge in Count Five, and there is
nothing in the record to suggest that the jury
was unable or unwilling to follow the
Court’s explicit limiting instructions on the
photograph of the uncharged firearm. And
just as Defendant may not obtain a new trial
based on the alleged tension in the verdict,
neither may he use that tension to bolster his
evidentiary argument. In short, Defendant’s
argument invites the Court to engage in
“pure speculation” as to the jury’s verdict.
United States v. Acosta, 17 F.3d 538, 545
(2d Cir. 1994) (quoting United States v.
Powell, 469 U.S. 57, 66 (1984)).
Furthermore, Defendant’s argument
impermissibly asks that the Court reassess
its evidentiary ruling based on subsequent
events (i.e., the acquittal on Count Four).
See, e.g., United States v. Hill, 786 F.3d
1254, 1273-74 (10th Cir. 2015)
(disapproving of “hindsight bias” and
concluding “that — at the time of the district
court’s ruling — the probative value of the
evidence of . . . gang affiliation was not
substantially outweighed by the danger of
unfair prejudice”). Thus, the Court
concludes that the admission of the
uncharged firearm evidence was entirely
proper under Rules 404(b) and 403.

C. Second Motion Pursuant to Rules 29(c)
and 33 (August 5, 2019)

In his August 5, 2019 motion, Defendant
argues that his conviction on Count Five
should be set aside and a judgment of
acquittal should be entered in light of the
Supreme Court’s June 21, 2019 decision in
Rehaif, which held that a defendant cannot
be convicted under 18 U.S.C. § 922(g)
unless the government proves that the
defendant “knew he belonged to the relevant
category of persons barred from possessing
a firearm.” 1398S. Ct. at 2199. That holding
effectively marked a change in the law in
our Circuit; although the Court of Appeals
itself had not previously ruled on the issue,
district courts within the Second Circuit had
“interpret[ed] § 922(g) to require only that
the defendant knew that he or she possessed
a gun,” United States v. Lahey, 967 F. Supp.
2d 731, 746 (S.D.N.Y. 2013) (collecting
cases), as had practically every other court
of appeals in the country, see Rehaif, 139 S.
Ct. at 2210 & n.6 (Alito, J., dissenting)
(collecting cases from ten other circuits).
Consistent with this pre-Rehaif law and the
parties’ jointly proposed jury charge, the
Court instructed the jury that “[t]he
government need not prove that the
defendant knew that his prior conviction was
punishable by a term of imprisonment
exceeding one year.” (Tr. 770:9-11.) In
addition, at trial the government relied on a
stipulation establishing that Defendant had
previously been convicted of a felony, but
the government did not present any evidence
that Defendant knew he had previously been
convicted of a felony when he possessed a
firearm. (Tr. 577:19-578:25; Gx 1001.)
Thus, the government appropriately does not
dispute that the jury instructions were
_ erroneous, or that the evidence introduced at
trial was insufficient under Rehaif. (Doc.

LZ

No. 99.) Instead, the government argues
only that Defendant’s August 5, 2019
motion is untimely under Rules 29(c)(1) and
33(b)(2), and in the alternative, that vacatur
rather than acquittal is warranted. (Ud. at 2—
4.)

With respect to the government’s
timeliness argument, the Court may extend
the 14-day deadline for filing post-trial
motions pursuant to Rules 29 and 33, even
after the deadline has expired, “for good
cause” and upon a finding of “excusable
neglect.” Fed. R. Crim. P. 45(b)(1)(B).
Thus, “[t]he decision whether to grant an
extension is within the Court’s discretion.”
United States v. Ketabchi, No. 17-cr-243-3
(SHS), 2019 WL 1510444, at *2 (S.D.N.Y.
Mar. 25, 2019). Although the government
argues that the relevant equitable factors
summarized in Ketabchi weigh in its favor,
none of the cases cited by the government
addresses a situation like the one here,
where a defendant relies on a_ post-trial
change in the law to support a pending post-
trial motion before sentencing. In fact,
courts have consistently held that similar
circumstances present a valid basis for
extending time under Rule 45(b)(1)(B). See
United States v. Abu Khatallah, 316 F.
Supp. 3d 207, 210 n3 (D.D.C. 2018)
(considering an intervening change in the
law “a textbook case of ‘excusable neglect’”
for purposes of Rule 45(b)(1)(B)); United
States v. Kirsch, 151 F. Supp. 3d 311, 315
(W.D.N.Y. 2015) (“There is no dispute that
a significant intervening change in law
constitutes a valid basis to extend time under
Rule 45(b)(1)(B).”); United States v. Hines,
No. 12-cr-204 (JAW), 2014 WL 1875164, at
*5—6 (D. Me. May 9, 2014) (similar).

The Court can discern no basis for a
different approach here, since (1) Defendant
filed his second post-trial motion only 45
days after Rehaif was decided; (2) there is
no allegation of bad faith on the part of
Defendant; (3) the Court gave the
government an opportunity to respond to the
second motion before ruling on it; and (4)
extending the filing deadlines will not delay
sentencing, which, after an unrelated
adjournment, is now scheduled to be held
almost four months after Defendant filed his
second motion. See, e.g., Kirsch, 151 F.
Supp. 3d at 315 (finding “no discernible
prejudice to the government or significant
delay in the[] proceedings” where the
defendant filed his second post-trial motion
37 days after the intervening Supreme Court
decision on which it was based). Thus, the
Court finds that “good cause” and
“excusable neglect” justify extending the
applicable 14-day deadline under Rule
45(b)(1)(B) such that Defendant’s second
post-trial motion is timely.

Nevertheless, | Defendant’s second
motion for a judgment of acquittal under
Rule 29(c) fails. It is true that — under the
post-Rehaif standard — the government did
not present any evidence, let alone sufficient
evidence, that Defendant knew that he had
previously been convicted of a felony when
he possessed a firearm. But the Court is
neither required nor persuaded to enter a
judgment of acquittal in these
circumstances. As an initial matter, an
acquittal is not compelled by the text of Rule
29(c), which, unlike the mandatory language
of Rule 29(a), provides that the Court “may
set aside the verdict and enter an acquittal”
after the jury has returned a guilty verdict.
Fed. R. Crim. P. 29(c) (emphasis added). In
addition, Defendant cites no authority to
suggest that a sufficiency challenge under
Rule 29(c) should be reviewed under a
supervening legal standard, rather than the
standard that applied at the time of the trial.
Indeed, district courts have consistently
rejected similar requests in the wake of post-
trial changes in legal standards. See, e.g.,
United States v. Hilton, No. CR. 97-78-P-C,
2005 WL 757757, at *3 (D. Me. Mar. 24,

13

2005) (“This is not a situation where no
evidence was presented and a Rule 29
judgment of acquittal should have been
entered. Instead, there was sufficient
evidence to support a conviction under the
law as it stood at the time of trial and an
absence of evidence, if any, is entirely the
result of a subsequent change in the law, not
the [glovernment’s failure to provide
evidence warranting a conviction.”); see
also, e.g., United States v. Mansfield, No.
18-cr-00466 (PAB), 2019 WL 3858511, at
*5 (D. Colo. Aug. 16, 2019) (granting new
trial based on Rehaif, but denying Rule 29
motion for acquittal).

Moreover, the Double Jeopardy Clause
does not bar retrial where the evidence was
insufficient merely because an intervening
change in law moved the evidentiary goal
posts. See, e.g., United States v. Pearl, 324
F.3d 1210, 1214 (10th Cir. 2003) (“Because
the government cannot be held responsible
for failing to muster evidence sufficient to
satisfy a standard .. . which did not exist at
the time of trial, and because this is trial
error rather than pure insufficiency of
evidence, [the defendant] may be retried
without violating double jeopardy.” (internal
quotation marks omitted)); United States y.
Ellyson, 326 F.3d 522, 534 (4th Cir. 2003)
(“[I]f the evidence in the record is
insufficient to support a verdict under [an
intervening decision], it is not because of the
government’s failure of proof but because of
the changes brought by [that decision].”);
United States v. Weems, 49 F.3d 528, 531
(9th Cir. 1995) (“The government had no
reason to introduce such evidence because,
at the time of trial, under the law of our
circuit, the government was not required to
prove that a defendant knew that structuring
was illegal.”); see also United States v.
Bruno, 661 F.3d 733, 743 (2d Cir. 2011)
(recognizing in dicta that “there may be
sound reasons” to vacate a conviction
without conducting a  sufficiency-of-the-
evidence analysis based on a subsequent
change in law). The Court therefore
concludes that an acquittal is not warranted
in these circumstances, and thus Defendant’s
second Rule 29(c) motion is denied.

The only remaining issue is whether
Defendant’s second Rule 33 motion for a
new trial as to Count Five should be granted.
Although the government appears to
concede as much, the Court, of course, is not
bound by such a concession. See, e.g.,
United States v. Flores, No. 12-cr-874
(SHS), 2017 WL 1274216, at *2 (S.D.N.Y.
Apr. 4, 2017); see also United States v.
Castillo, 896 F.3d 141, 149 (2d Cir. 2018)
(“It is well-established that a court cannot
properly determine a question of law on the
basis of a party’s concession, even a
concession by the government.” (internal
quotation marks and footnote citations
omitted)). Nevertheless, the Court
independently concludes that Defendant’s
conviction on Count Five should be vacated
due to plain instructional error, and that
Defendant is entitled to a new trial on that
Count.

“The plain error standard used in
appellate review applies in the trial court to
post-trial claims that could have been but
were not raised during trial.” United States
v. Awad, 518 F. Supp. 2d 577, 582
(S.D.N.Y. 2007), aff'd, 369 F. App’x 242
(2d Cir. 2010); see also, e.g., United States
y. Urena, No. 05-cr-760 (PKC), 2008 WL
2229847, at *5 (S.D.N.Y. May 29, 2008).
“To establish plain error, a defendant must
demonstrate that: (1) there is an error; (2)
the error is clear or obvious, rather than
subject to reasonable dispute; (3) the error
affected the [defendant’s] substantial rights,
which in the ordinary case means it affected
the outcome of the . . . proceedings; and (4)
the error seriously affects the fairness,
integrity or public reputation of judicial

14

proceedings.”? United States v. Degroate,
940 F.3d 167, 174 (2d Cir. 2019) (alteration
in original) (internal quotation marks and
footnote citation omitted); see United States
v. Olano, 507 U.S. 725, 732-37 (1993).

As discussed above, the jury was
wrongly instructed that “[t]he government
need not prove that the defendant knew that
his prior conviction was punishable by a
term of imprisonment exceeding one year.”
(Tr. 770:9-11.) This constituted error that
was “clear or obvious” in light of Rehaif:
See Henderson v. United States, 568 U.S.
266, 279 (2013) (“[I]t is enough that an error
be ‘plain? at the time of appellate
consideration for the second part of the four-
part Olano test to be satisfied.” (internal
quotation marks and brackets omitted)).

Whether the error affected Defendant’s
“substantial rights’ and the “fairness,
integrity or public reputation of judicial
proceedings” turns in part on whether the
Court is free to consider “evidence” that was
not presented at trial. As the Rehaif Court
acknowledged, the requirement that the
government prove a defendant’s knowledge
of his status under §922(g) is not
particularly burdensome as a_ practical
matter. 139 S. Ct. at 2198; see also id. at
2209 (Alito, J., dissenting) (noting that
“[jjuries will rarely doubt that a defendant
convicted of a felony has forgotten th[e]

 

3 Where an error results from an intervening change
in law, the Second Circuit has previously employed a
“modified plain error” rule, which shifts the burden at
step (3) to the government. See United States v.
Prado, 815 F.3d 93, 102 (2d Cir. 2016) (citation
omitted). But as the court explained in Prado, it is
questionable whether the modified plain error rule
remains good law in light of Johnson v. United
States, 520 U.S. 461 (1997). Prado, 815 F.3d at
102-03. This Court need not resolve that issue,
however, “[b]ecause the outcome is the same
regardless of whether the government or [Defendant]
bears the burden of persuasion.” /d. at 103.
experience” of imprisonment and other

sentencing consequences). Based on
information set forth in the July 25, 2019
Final Presentence Report, to which

Defendant has thus far not objected, it
appears that Defendant was previously
convicted of three felonies and sentenced to
a term of imprisonment longer than a year
each time, including, most recently, a nine-
year term of imprisonment in 2006.4 (Doc.
No. 96 (“PSR”), {ff 37-39.)

Although the Second Circuit has yet to
address a claim of error based on Rehaif,>
the Eleventh Circuit recently rejected a
claim similar to the one here at the third and
fourth steps of the plain-error test after
concluding that it was free to “consider
proceedings that both precede and postdate
the errors about which [the defendant]
complains,” including facts set forth in the
defendant’s presentence report. United
States v. Reed, --- F.3d ---, 2019 WL
5538742, at *2—3 (11th Cir. Oct. 28, 2019);
see also, e.g., United States v. Hollingshed,
940 F.3d 410, 415-16 (8th Cir. 2019)
(rejecting Rehaif-based claim of trial error
after considering facts set forth in a
presentence report without addressing, as a
threshold matter, whether it was proper to
consider such facts); United States vy.
Benamor, 937 F.3d 1182, 1188-89 (9th Cir.
2019) (same). In so concluding, the
Eleventh Circuit relied primarily on the
Supreme Court’s decisions in United States
v. Dominguez Benitez, 542 U.S. 74, 84-85
(2004), and United States v. Vonn, 535 U.S.

 

“Tn 2011, Defendant was transferred to ICE custody
and subsequently deported. (PSR { 39.)

5 The Court is aware that several cases involving
Rehaif claims are pending on appeal in the Second
Circuit. See, e.g., United States v. Balde, No. 17-
3337; United States v. Mack, No. 16-3734; United
States v. Goolsby, 17-2017. Although the law may
therefore change between now and sentencing, the
Court declines to further adjourn sentencing.

15

55, 74-76 (2002). See Reed, 2019 WL
5538742, at *2. But those decisions both
arose in the context of a guilty plea, and the
Supreme Court’s discussion of the scope of
review was expressly limited to the Rule 11
context. See Vonn, 535 U.S. at 74 (framing
the issue as “the scope of an appellate
court’s enquiry into the effect of a Rule 11
violation, whatever the review, plain error
or harmless,’ and explaining that the
Advisory Committee expressly intended for
portions of the record beyond the plea
proceedings, including the sentencing
record, to be considered under Rule 11
(emphasis added)); see also Dominguez
Benitez, 542 U.S. at 80 (“[Wle [have]
explained that in assessing the effect of Rule
11 error, a reviewing court must look to the
entire record, not the plea proceedings alone
....” (citing Vonn, 535 U.S. at 74-75)).

The Eleventh Circuit also observed that,
under United States v. Young, 470 U.S. 1
(1985), a court conducting a plain error
analysis must evaluate a claimed error
“against the entire record,” and that “it is
particularly important for appellate courts to
relive the whole trial imaginatively and not
to extract episodes in isolation from abstract
questions of evidence and _ procedure.”
Reed, 2019 WL 5538742, at *2 (quoting
Young, 470 U.S. at 16). In Young, however,
the Court was not purporting to answer the
question presented here: whether the “entire
record” in the context of a claimed trial error
means the entire trial record or the entire
record before the reviewing court, including
the sentencing record. In fact, the Young
Court relied only on evidence presented at
trial when reviewing a claim that a
prosecutor committed plain error by making
improper comments in summation. 470
U.S. at 16-20. This Court is not aware of
any Supreme Court case holding that a court
conducting a plain error analysis may
uphold a jury verdict based on the strength
of “evidence” that was never presented to
the jury.

The Court declines to adopt such a rule,
which would be in stark tension with the
Second Circuit’s holding in United States v.
Jean-Baptiste, 166 F.3d 102 (2d Cir. 1999).
In that case, the Second Circuit rejected, on
plain error review, the “contention that
harmless error can be premised on the
hypothesis that the jury could have found”
the defendant guilty based on evidence in
the appellate record that was not introduced
at trial. Jd. at 108 (emphasis added). In
limiting its review to “the actual trial
record,” the Court noted that “[iJt is
transparently obvious that a verdict cannot
be based on ‘evidence’ which the jury does
not see or hear.” Jd. (alteration in original)
(quoting United States v. Gjurashaj, 706
F.2d 395, 398 n.4 (2d Cir. 1983)); see also
Yates v. Evatt, 500 U.S. 391, 404 (1991)
(holding that a court conducting a
harmlessness inquiry in the context of
instructional error must first “ask what
evidence the jury actually considered in
reaching its verdict” (emphasis added)).

Although Jean-Baptiste did not involve
a post-trial change in the law like Rehaif, the
force of its logic applies equally here. To
adopt a contrary view would be to invite
courts in future cases to “engage in pure
speculation . . . of what a reasonable jury
would have done” if facts adduced at
sentencing had also been introduced at trial.
Sullivan vy. Louisiana, 508 U.S. 275, 281
(1993); see also Dunn v. United States, 442
U.S. 100, 107 (1979) (‘[A]ppellate courts
are not free to revise the basis on which a
defendant is convicted simply because the
same result would likely obtain on retrial.”).
Although a court must “relive the whole trial
imaginatively” on plain error review, Young,
470 U.S. at 16 (quoting Johnson v. United
States, 318 US. 189, 202 (1943)

16

(Frankfurter, J., concurring)), a court is not
free to imagine a different trial altogether.

In short, there is no basis for departing
from the rule that “the actual trial record”
controls on plain error review. Jean-
Baptiste, 166 F.3d at 108. And because
there was clearly insufficient evidence in the
actual trial record to establish the knowledge
element of the § 922(g) offense charged in
Count Five, vacatur is warranted. See, e.g.,
United States v. Prado, 815 F.3d 93, 102-04
(2d Cir. 2016); United States v. Mahaffy,
693 F.3d 113, 135-36, 138 (2d Cir. 2012);
Bruno, 661 F.3d at 740. Accordingly,
Defendant’s second Rule 33 motion for a
new trial on Count Five is granted.

IV. CONCLUSION

For the foregoing reasons, Defendant’s
April 12, 2019 motion for a judgment of
acquittal or new trial is DENIED, and
Defendant’s August 5, 2019 second motion
for a judgment of acquittal or new trial on
Count Five is GRANTED in part and
DENIED in part. The government shall
apprise the Court, no later than November
12, 2019, whether it wishes to proceed with
a new trial on Count Five.® The parties are
reminded that Defendant’s sentencing is
scheduled to be held on November 25, 2019
at 10:00 am. The sentencing, previously
scheduled to be held in Courtroom 15A of
the Daniel Patrick Moynihan United States
Courthouse, 500 Pearl Street, New York,
NY 10007, shall be held in Courtroom 23B
of the same courthouse. Defendant’s
sentencing submission is due on November

 

6 The Court notes that a conviction on Count Five
would likely have no impact on Defendant’s
Sentencing Guidelines range because Counts One,
Two, Three, and Five would be grouped pursuant to
ULS.S.G. §3D1.2(c), with the applicable offense
level for the group determined by the narcotics
counts pursuant to § 3D1.3(a). (See PSR {[f 24-25.)
12, 2019, and the government’s submission
is due on November 19, 2019.

The Clerk of Court is respectfully
directed to terminate the motions pending at
document numbers 86, 87, and 97.

SO ORDERED. ( LZ __,
RI@HARD J. SULLIVAN

United States Circuit Judge
Sitting by Designation

 

Dated: November 5, 2019
New York, New York

* * *

The United States of America is
represented by United States Attorney
Geoffrey Berman and Assistant United
States Attorneys Kyle Wirshba, Elinor
Tarlow, and Alison Moe, United States
Attorney’s Office for the Southern District
of New York, One Saint Andrew’s Plaza,
New York, NY 10007.

Defendant is represented by Noam Biale
of Sher Tremonte LLP, 90 Broad Street,
New York, NY 10004, and Samuel Gregory
of the Law Offices of Samuel Gregory P.C.,
45 Main Street, Brooklyn, NY 11201.

17
